The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 

This Office Action is in response to the communication filed on 09/08/2022. There are a total of 22 claims pending in the application; claims 1-2, 7, 9-10, and 17 have been amended; no claims have added or canceled.

INFORMATION CONCERNING CLAIMS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. “Shah” (US 2017/0309338 A1) in view of Matsushita et al. “Matsushita” (US 2003/0198100 A1).

1.	In regard to claim 1 Shah teaches: 
“A memory, comprising: an array of memory cells;” (e.g., ¶ 0095; Fig. 2B).
“a status register;” (e.g., ¶ 0058, external ready or busy status which is set by the control circuitry). Shah does not expressly recite a status register but teaches that control circuitry set ready/busy status. Therefore, Shah inherently teaches status register.
“and a controller for access of the array of memory cells (e.g., Abstract; ¶ 0076), wherein the controller is configured to: perform a first read operation of a plurality of read operations on the array of memory cells in response to a read command associated with a plurality of addresses” (e.g., ¶ 0158, a read command and addresses for reading of multiple planes, e.g., selected planes, for which a read operation is desired; ¶ 0290, wherein the means for controlling provides status data for each of the first and second planes to the external controller indicating when read data is available for output to the external controller; Fig. 11A).
“store a first status value to the status register in response to data of the first read operation being available for readout by an external device;”  (e.g., ¶ 0058; Fig. 11A, ¶ 0164, At step 1111, the state machine provides a status message, e.g., status data, to the external controller identifying one or more planes are being ready to output data; Fig. 11A,¶ 0164, At step 1111, the state machine provides a status message, e.g., status data, to the external controller identifying one or more planes are being ready to output data…the external controller provides a command to the state machine to output data and begins to output data from the caches of a selected plane; Fig. 12A, ¶ 0210,  At t6, the state machine knows that the read of WL1n in P1 is complete because sensing has occurred for the two read voltages of the lower page read type. The state machine therefore sets an external ready status by raising the waveform 1200…the state machine provides a status message, e.g., as a byte of status data, indicating that P1 is ready to stream out read data).
“begin a second read operation of the plurality of read operations after completing the first read operation;” (e.g., Fig. 12A, ¶ 0213, At t10-t11, the external controller knows it has completed read out of data from P1 and knows that data has not yet been read out from P0; ¶ 0214, At t13, the external controller issues a command to output data from P0. Data from P0 is then output to the external controller from t13-t14). For example, next the lower page (LP) in plane P1 (e.g., a different page) data is read.
“and store a second value, different than the first value, to the status register in response to data of the second read operation being available for readout by the external device.” (e.g., ¶ 0058; Fig. 11A, ¶ 0164, At step 1111, the state machine provides a status message, e.g., status data, to the external controller identifying one or more planes are being ready to output data; Fig. 12A, ¶ 0213, state machine releases the caches of P0 and sets the ready status at t12). Shah teaches data of different planes outputted to the external controller at different time (e.g., see timing diagrams in Figs. 12A-12E of Shah. However, Shah does not appear to expressly describe when data of two or more planes are outputted while Matsushita discloses: 
“wherein each read operation of the plurality of read operations is configured to access a respective one or more locations of the array of memory cells corresponding to respective address of the plurality addresses;” (e.g., Fig. 50, ¶¶ 0025, 50) sequentially reading data block at different addresses from plurality memory chips.
Disclosures by Shah and Matsushita are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the read operation performed in a multi-plane memory device taught by Shah to include the buffer memory to store the readout data from flash memory disclosed by Matsushita.
The motivation for including the buffer memory as taught by paragraph [0158] of Matsushita is to smooth out the variation in processing times.
Therefore, it would have been obvious to combine teaching of Matsushita with Shah to obtain the invention as specified in the claim.
2.    In regard to claim 2 Matsushita further teaches:
“for each integer value of N from 1 to a number of read operations of the plurality of read operations: in response to data of the Nth read operation being available for readout by the external device, storing a respective value to the status register indicating to which address of the plurality of addresses the available data corresponds.” (e.g., Fig. 50, ¶¶ 025, 0050) sequentially reading data from chips (e.g., memory devices) at different addresses.
3.	In regard to claim 7 Shah teaches: 
“A memory, comprising: an array of memory cells;” (e.g., ¶ 0095; Fig. 2B).
and
a controller for access of the array of memory cells (e.g., Abstract; ¶ 0076), wherein the controller is configured to: perform a first read operation of a plurality of read operations on the array of memory cells in response to a read command associated with a plurality of addresses,” (e.g., ¶ 0158, a read command and addresses for reading of multiple planes, e.g., selected planes, for which a read operation is desired). 
“each read operation of the plurality of read operations corresponding to a respective address of the plurality of addresses;” (e.g., Fig. 1B, ¶ 0073, on-chip address decoder 114 provides an address interface between addresses used by the host controller or the external controller to the hardware addresses used by the row and column control circuitry).
and a controller for access of the array of memory cells (e.g., Abstract; ¶ 0076), 
“wherein the controller is configured to: receive a read command associated with a plurality of addresses;” (e.g., ¶ 0158, a read command and addresses for reading of multiple planes, e.g., selected planes, for which a read operation is desired). However, Shah does not appear to expressly teach while Matsushita discloses:
	“a Status register;” (e.g., Fig. 53, ¶ 0157, status register of chip 0). Each chip comprises a status register storing a plurality of busy/ready values associated with each address (e.g., read access, see Fig. 53 of Matsushita).
store a first status value to the status register in response to data of the first read
operation being available for readout by an external device;” (e.g., Fig. 53, ¶ 0157, Ready/Busy with the read value until Ready is detected, R/B status with read values associated with read address ADR0 IN Fig. 53).
“begin a second read operation of the plurality of read operations after completing
the first read operation;” (e.g., Fig. 53, ¶ 0157, the read command and the sector address ADR1 for the reading are inputted to the chip). 
“and store a second value, different than the first value, to the status register in
response to data of the second read operation being available for readout by the external device;” (e.g., Fig. 53, ¶ 0157, Ready/Busy with the read value until Ready is detected, R/B status with read values associated with second read address ADR1 IN Fig. 53)
“wherein the first status value and the second status value are each a status value of a plurality of status values, with each status value of the plurality of status values corresponding to a respective address of the plurality of addresses.” (e.g., Fig. 53, ¶ 0157) providing a status value of a plurality of status value each corresponding to a memory access (e.g., memory address). The motivation for combining is based on the same rational presented for rejection of claim 1.
4.	In regard to claim 8 Shah teaches: 
“wherein each status value of the plurality of status values is different than each remaining status value of the plurality of status values, and wherein the controller is further configured to store an alternate status value to the status register, mutually exclusive of the plurality of status values, to indicate that no data of the plurality of read operations is available for readout by the external device.” (e.g., Fig. 53, ¶ 0157, B/R status). A busy status value indicates that none of data stored in memory chip is available for external access. 
 5.	In regard to claim 9 Shah teaches: 
“A memory, comprising: an array of memory cells;” (e.g., ¶ 0095; Fig. 2B).
“a status register;” (e.g., ¶ 0058, external ready or busy status which is set by the control circuitry). Shah does not expressly recite a status register but teaches that control circuitry set ready/busy status. Therefore, Shah inherently teaches status register.
and a controller for access of the array of memory cells (e.g., Abstract; ¶ 0076), 
“wherein the controller is configured to: receive a read command associated with a plurality of addresses;” (e.g., ¶ 0158, a read command and addresses for reading of multiple planes, e.g., selected planes, for which a read operation is desired).
“and provide an indication that the read data corresponding to the particular address is available for readout;” (e.g., ¶ 0164, At step 1111, the state machine provides a status message, e.g., status data, to the external controller identifying one or more planes are being ready to output data; ¶ 0182; block 1190a in Fig. 11D2, Block 1190a provides for P0: a first read command including first page type (MP) values for P0 registers and a P0 WL address; Fig. 12A, ¶ 0210, state machine therefore sets an external ready status by raising the waveform 1200). For example, the middle page (MP) in plane P0 (e.g., a particular page) data is read.
“and provide an indication that the read data corresponding to the next address is available for readout;” (e.g., ¶ 0058, external ready or busy status which is set by the control circuitry; Fig. 12A, ¶¶ 0213-0214).
“wherein the indication that the read data corresponding to the particular address is available for readout is different than the indication that the read data corresponding to the next address is available for readout.” (e.g., ¶ 0182; block 1190b in Fig. 11D2, Block 1190b provides for P1: a first read command including first page type (LP) values for P1 registers and a P1 WL address). For example, next the lower page (LP) in plane P1 (e.g., a different page) data is read. However, Shah does not appear to expressly teach while Matsushita discloses:
	“read data corresponding to a particular address of the plurality of addresses from the array of memory cells;” (e.g., Fig. 50, ¶¶ 0025, 0050).
“begin reading data corresponding to a next address of the plurality of addresses from the array of memory cells after latching the read data corresponding to the particular address for readout” (e.g., Fig. 50, ¶¶ 0025, 0050; Fig. 1, ¶ 0086, data read from the semiconductor memory device 2, the predetermined formatted data read from the flash memory chip 6 is restored to the original formatted data, then output to the host system 1 through the buffer memory 5 and the I/O interface). Data read from the plurality chips for plurality of addresses stored/latched buffer memory. Data stored in buffer memory outputted to the host.
“latch read data corresponding to the next address for readout” (e.g., ¶ 0155, Fig. 51) sequentially read data stored in blocks (e.g., first or particular sector ADR0 and next sector ADR1).
6.    In regard to claim 10 Matsushita further teaches: 
“wherein the controller is further configured to: for each address-integer value of N from 2 to a number of addresses of the plurality of addresses: begin reading data corresponding to the Nth address from the array of memory cells after latching read data corresponding to an immediately prior address of the plurality of addresses for readout;” (e.g., Fig. 1, ¶ 0086,  When data is read from the semiconductor memory device 2, the predetermined formatted data read from the flash memory chip 6 is restored to the original formatted data, then output to the host system 1 through the buffer memory 5 and the I/O interface; Figs. 47, 51 ¶ 0150, data blocks at address 0 (DR0) is read then data at next address (ADR1) is read, the processing in STEP3 to STEP5 are repeated until all the data blocks are read completely; ¶ 0155 and corresponding text descriptions). Matsushita discloses that a NAND flash memory chip comprises plurality of sectors (e.g., more than two), see paragraph [0005] of Matsushita.
“and latch read data corresponding to Nth address for readout, and provide an
indication that the read data corresponding to the Nth address is available for readout;
wherein a value of the indication that the read data corresponding to the Nth
address is available for readout is different than a value of the indication that the read data corresponding to any other address of the plurality of addresses is available for readout.” (e.g., Figs. 47, 51 ¶¶ 0005, 0076, 0150, and 0155). Fig. 51 shows timing corresponding to the slows chart of Fig. 47. It shows Busy/Ready (B/R) status or indication for ready each sector of data read from NAND flash memory. Sectors data corresponding to Nth address is transferred to the buffer memory. 

7.    In regard to claim 11 Shah further teaches: 
“provide an indication that no valid data is available for readout prior to providing the indication that the read data corresponding to the particular address is available for readout, wherein a value of the indication that no valid data is available for readout is different than a value of the indication that the read data corresponding to any address of the plurality of addresses is available for readout.” (e.g., ¶ 0166; Fig. 11A, when read data has completed its transfer from the sense circuits to the caches, the caches are available to output data to the external controller. The state machine is in a state which releases the caches).
8.    In regard to claim 12 Shah further teaches:
“read the data corresponding to the next address of the plurality of addresses without performing closing or startup overhead activities after reading the data corresponding to the particular address of the plurality of addresses.” (e.g., ¶ 0182; Fig. 11D2, Block 1190a provides for P0: a first read command including first page type (MP) values for P0 registers and a P0 WL address. Block 1190b provides for P1: a first read command including first page type (LP) values for P1 registers and a P1 WL address). In response to the first read command, data of first plane (P0) and the second plane (P1) is read in sequence.
9.    In regard to claim 13 Shah further teaches:
 “perform startup overhead activities in response to the read command before reading data corresponding to a first address of the plurality of addresses.” (e.g., ¶ 0172, ¶ 0169, Fig. 11C1; ¶ 0172, Figs. 11a and 11C2, the registers can be updated and read by the state machine before each read of a multi-read operation for a given page type of data). Shah discloses a multi-plane read operation in a single or multi-level cell memory, wherein each word line may comprise one or more pages. Before reading a page, the corresponding voltages (e.g., read threshold voltage) for each level of memory are determined and are stored in registers, which is read by the state machine and stored in each plane. Thus, reducing overhead for read operation.
10.    In regard to claim 14 Shah further teaches: 
“perform the startup overhead activities in response to the read command only before reading the data corresponding to the first address of the plurality of addresses.” (e.g., ¶ 0172, ¶ 0169, Fig. 11C1; ¶ 0172, Figs. 11a and 11C2, the registers can be updated and read by the state machine before each read of a multi-read operation for a given page type of data).
11.    In regard to claim 15 Shah further teaches: 
“perform closing overhead activities in response to the read command after reading data corresponding to a last address of the plurality of addresses.” (e.g., ¶ 0173; Fig. 11C2). As mentioned above, one example read overhead is transferring read voltage for a page type to the planes. However, additional overhead activities are determining or sensing data by the memory device sense amplifier and transferring data to a cache or caches. One in cache a ready signal indicates to the external controller that data is read or available to be read. After all data or pages for a particular page type are read the overhead activities for the first or particular page type closes and voltages for next page type loaded to the planes, by the state machine, and the process is being repeated (i.e. see Fig. 11C2).  
12.    In regard to claim 16 Shah further teaches: 
“perform the closing overhead activities in response to the read command only after reading the data corresponding to the last address of the plurality of addresses.” (e.g., ¶ 0173; Fig. 11C2).


Claims 3-6 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view Matsushita as applied to claim 1 above, and further in view of Dan kale et al. “Dan kale” (US 2018/0285198 A1).
13.    In regard to claim 3 Shah in view of Matsushita discloses all limitations recited in claim 1 but does not expressly teach while Dan kale teaches:
“an address queue comprising a plurality of address registers; wherein the controller is further configured to store each address of the plurality of addresses to a respective address register of the plurality of address registers.” (e.g., ¶ 0074; Fig. 6, illustrates a portion of an example VBAT table 605. Each page of the VBAT table 605 may include entries for multiple virtual block addresses (e.g., for VBAs 620A-620Y). Each entry may indicate a VBA 620A-Yand a corresponding PBA 630A-C) for providing a virtual address block translation table (VBAT) to store physical block address corresponding to virtual block address (VBA)
Disclosures by Shah, Matsushita and Dan kale are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the read operation performed in a multi-plane memory device taught by Shah to include the buffer memory to store the readout data from flash memory disclosed by Matsushita; furthermore, to include the virtual block address to physical translation table (VBAT) disclosed by Dan kale.
The motivation for including the buffer memory as taught by paragraph [0158] of Matsushita is to smooth out the variation in processing times; furthermore, the motivation for including the VBAT as taught by paragraph [0103] of Dan kale is to reduce the number of IO operations that are performed to maintain metadata.
Therefore, it would have been obvious to combine teachings of Dan kale and Matsushita with Shah to obtain the invention as specified in the claim.
14.    In regard to claim 4 Dan kale further teaches: 
“wherein the address queue further comprises a plurality of flag registers, each flag register of the plurality of flag registers corresponding to a respective address register of the plurality of address registers, and configured to indicate whether its respective address register contains a valid address.” (e.g., ¶ 0074; Fig. 7, bitmasks or bitmaps indicating whether PBAs are valid or invalid). The bitmasks represent the plurality flag registers recited in the claim.
15.    In regard to claim 5 Dan kale further teaches: 
“wherein the controller is further configured to store a particular value to each flag register of the plurality of flag registers when storing an address of the plurality of addresses to its respective address register of the plurality of address registers.” (e.g., ¶ 0066; Fig. 7, For example, a bit value of `0` may indicate an invalid PBA and a bit value of `1` may indicate a valid PBA. Alternatively, other values may be used).
16.    In regard to claim 6 Dan kale further teaches: 
“wherein the controller is further configured to store a different value to each flag register of the plurality of flag registers in response to performing a read operation for the address stored in its respective address register of the plurality of address registers.” (e.g., ¶ 0066; Fig. 7, For example, a bit value of `0` may indicate an invalid PBA and a bit value of `1` may indicate a valid PBA. Alternatively, other values may be used).
17.	In regard to claim 17 Shah teaches: 
“A memory, comprising: an array of memory cells;” (e.g., ¶ 0095; Fig. 2B).
“a status register;” (e.g., ¶ 0058, external ready or busy status which is set by the control circuitry). Shah does not expressly recite a status register but teaches that control circuitry set ready/busy status. Therefore, Shah inherently teaches status register.
“and a controller for access of the array of memory cells (e.g., Abstract; ¶ 0076), 
“wherein the controller is configured to: receive a read command associated with N addresses wherein N is an integer value greater than one;” (e.g., ¶ 0158, a read command and addresses for reading of multiple planes, e.g., selected planes, for which a read operation is desired).
“and provide an indication that the data corresponding to the particular address is available for readout;” (e.g., ¶ 0164, At step 1111, the state machine provides a status message, e.g., status data, to the external controller identifying one or more planes are being ready to output data; ¶ 0182; block 1190a in Fig. 11D2, Block 1190a provides for P0: a first read command including first page type (MP) values for P0 registers and a P0 WL address). For example, the middle page (MP) in plane P0 (e.g., a particular page) data is read. However, Shah does not appear to expressly teach while: 
Dan kale discloses: “store the N addresses to a queue;” (e.g., ¶ 0074, translation table in Fig. 6).
“read data corresponding to a particular address of the queue from the array of memory cells;” (e.g., ¶ 0077) Responsive to receipt of an application level read command, identify a particular VBA. The NVM comprises array of memory cells.
 “latch read data corresponding to the next address for readout” (e.g., ¶ 0155, Fig. 51) sequentially read data stored in blocks (e.g., first or particular sector ADR0 and next sector ADR1).
Matsushita discloses: “latch the data corresponding to the particular address for readout,” (e.g., ¶ 0086, Fig. 1, data read from the semiconductor memory device 2, the predetermined formatted data read from the flash memory chip 6 is restored to the original formatted data, then output to the host system 1 through the buffer memory 5 and the I/O interface) The buffer memory stores (e.g., latches) data read from the flash memory. 
“read data corresponding to a next address of the queue from array of memory cells after latching the data corresponding to the particular address for readout;” (e.g., ¶ 0155, Fig. 51). sequentially read data stored in blocks (e.g., first or particular sector ADR0 and next sector ADR1).
“wherein the indication that the data corresponding to the particular address is available for readout is different than the indication that the data corresponding to the next address is available for readout.” (e.g., ¶ 0155, Fig. 51) Data from a plurality of chips read sequentially and ready/busy for different chips are different.
Disclosures by Shah, Dan kale, and Matsushita are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the read operation performed in a multi-plane memory device taught by Shah to include the virtual block address to physical translation table (VBAT) disclosed by Dan kale; furthermore, to include the buffer memory to store data read from flash memory taught by Matsushita.
The motivation for including the VBAT as taught by paragraph [0103] of Dan kale is to reduce the number of IO operations that are performed to maintain metadata; furthermore, the motivation to include the buffer memory as taught by paragraph [0158] of Matsushita is to smooth out the variation in processing times.
Therefore, it would have been obvious to combine teachings of Matsushita and Dan kale with Shah to obtain the invention as specified in the claim.
18.    In regard to claim 18 Dan kale further teaches: 
“wherein storing the N addresses to the queue comprises storing the N addresses to a queue having a number of address registers greater than or equal to N.” (e.g., ¶ 0085, If the VBA was already mapped to another PBA, then that other PBA will be invalidated in association with the write command. In such an instance, DTL module 225 generates a third metadata update to the VBAT table 275 to indicate that the other PBA to which the VBA had previously been mapped is now invalid). An update to an old VBA, make the previous PBA in invalid. The update generates a new entry with a valid PBA. Therefore, the mapping or translation table has more storing elements (e.g., registers) than number addresses.
19.    In regard to claim 19 Dan kale further teaches:
“storing each address of the N addresses to a corresponding address register of the queue;” (e.g., ¶ 0074, Fig. 6, Each page of the VBAT table 605 may include entries for multiple virtual block addresses (e.g., for VBAs 620A-620Y). Each entry may indicate a VBA 620A-Yand a corresponding PBA 630A-C).
“and for each address register of the queue receiving an address of the N addresses, storing a particular value to a corresponding flag register of a plurality of flag registers.” (e.g., ¶ 0066, Fig. 6, Each bit in the bitmap may be set to one value to indicate a valid stripe unit (e.g., a stripe unit that contains valid data), and to a different value to indicate in invalid stripe unit. For example, a bit value of `0` may indicate an invalid PBA and a bit value of `1` may indicate a valid PBA. Alternatively, other values may be used).
20.    In regard to claim 20 Dan kale further teaches: 
“wherein the controller being configured to read the data corresponding to the particular address of the queue further comprises the controller being configured to store a different value to the flag register of the plurality of flag registers corresponding to the address register of the plurality of address registers storing the particular address.” (e.g., ¶ 0066, Fig. 6, Each bit in the bitmap may be set to one value to indicate a valid stripe unit (e.g., a stripe unit that contains valid data), and to a different value to indicate in invalid stripe unit. For example, a bit value of `0` may indicate an invalid PBA and a bit value of `1` may indicate a valid PBA. Alternatively, other values may be used).
21.    In regard to claim 21 Dan kale further teaches:
“store an additional address to a particular address register of the plurality of address registers after reading data corresponding to the address of the plurality of addresses stored in the particular address register.” (e.g., ¶ 0085). An update to an existing VBA, make the previous corresponding PBA in invalid. The update generates a new entry with a valid PBA.
22.    In regard to claim 22 Dan kale further teaches:
“store each address of the N addresses to a corresponding address register of the queue, wherein the queue comprises a number of address registers greater than N; and store a particular value to an address register of the queue that does not store an address of the N addresses, wherein the particular value does not correspond to any valid storage location of the memory.” (e.g., ¶ 0085). An update to an existing VBA, make the previous corresponding PBA in invalid. The update generates a new entry with a valid PBA. Therefore, the location associated with previous PBA is invalid.

Response to Remarks
Applicant arguments have been fully considered but they are not been persuasive.
In view of amendment, the rejection of claim 10 under 35 U.S.C. 112(b) are withdrawn 
In regard to rejection of the independent claim 1, on page 10 of the Remarks, Applicant repeat the argument that Shah discloses concurrent read operations (see pages 1-3 of the Remarked dated 03/22/20220). However, the Examiner’s response to the arguments is similar to the response to the arguments previously made (see pages 20-23 of final office action mailed 06/30/2022).
Shah discloses that read operations within the planes may occur concurrently. However, read operations by the external controller or host are not simultaneous. Paragraph [0166] of Shah state:
“[0166] When read data is being transferred from the sense circuits to the caches in a plane, the caches in that plane and other planes are not available to output data to the external controller. Further, the state machine is in a state for data transfer, and this state applies for all planes. When read data has completed its transfer from the sense circuits to the caches, the caches are available to output data to the external controller. The state machine is in a state which releases the caches. In one approach, the caches from only one plane at a time can output data to the external controller.” (e.g., paragraph 0166 of Shah, emphasis added).

This further shown in Figs 12A to 12E of shah, which includes the external R/B Ready/Busy timing states of plane 1 (P1) and plane 0 (P0). Data of planes are outputted to the external controller when R/B is high or ready. The Figures show time separation (e.g. no overlap) between data output of planes to the external controller. In summary Shah teaches in order to improve or reduce data access latency the memory operation in or among the planes may be performed concurrently but data from planes (e.g., non-volatile memory) to external controller is not concurrent (e.g., separated in time). Therefore, Examiner maintain his position
   

   
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASHEM FARROKH/Primary Examiner, Art Unit 2131
September 29, 2022